Citation Nr: 9924663	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
December 1971.  Although he served in Vietnam, he has no 
awards or decorations specific to combat.

The veteran provided testimony before a member of the Board 
of Veterans' Appeals (Board) in a video conference hearing 
from Las Vegas, Nevada, January 11, 1999.


REMAND

VA psychiatric examination in July 1997, noted that the 
veteran reported being with the "266 Trucking Company as a 
truck driver" headquartered at Long Binh.  His traumatic 
events included being subject to mortar fire in 1967, 2 days 
after being in country, and in 1968 he hit a Vietnamese car 
with his truck, killing 4 people.  Since service he had been 
a Chicago policeman, from 1980, and was currently on 
disability because he told his sergeant in October 1996 that 
he was going to kill his wife.  It was reported that there 
was insufficient criteria for a diagnosis for PTSD.  On 
physical examination in July 1997 the veteran reported a 
gunshot wound to the left foot.

The veteran, in his May 1997 application for service 
connection for PTSD, noted treatment with Dr. S. McNeal from 
November 1996 to the present.  In file is a letter from S. 
McNeill, Ph.D., dated June 9, 1997, to the effect the veteran 
was diagnosed with PTSD, with frequent nightmares about 
Vietnam, and that he had been referred to Dr. M. Solomon for 
medication and that aspect of his treatment was currently 
being managed by Dr. Solomon.  

The August 1997 statement of the case (SOC) notes that a 
response for records from the University of Chicago Hospital, 
of August 7, 1997 noted no records for the dates given by the 
veteran.  The Board cannot find this document in file.  The 
Board notes that in the course of this appeal the veteran's 
claims file was transferred from the Chicago, Illinois RO to 
the Reno, Nevada, RO.

The veteran in his August 1997 substantive appeal reported 
seeing a doctor in Vietnam.  There are no service medical 
records in file.  

In hearing testimony in January 1999, the veteran reported 
seeing 3 different psychiatrists in regard to his police 
department disability claim, and all three said he could not 
return to active duty because of his mental status, 
Transcript (T.) pp. 5, 6, and 17.  The veteran also reported 
that the accident in which his truck hit a civilian vehicle 
and occupants were killed, was investigated by the Military 
Police, T. pp. 12-15.  

Where there has been an unequivocal diagnosis of PTSD by a 
mental heath professional, it must presumed that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  When the RO or 
the Board believes the report is not in accord with 
applicable DSM criteria, the report must be returned for a 
further report.  In this case, while there is a PTSD 
diagnosis of record, it does not appear that thorough testing 
has been undertaken.  Further development is required as to 
whether the veteran was engaged in combat, and with regard to 
any conclusions as to the actual occurrence of claimed 
stressors.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  The Board believes that further 
development, as specified below, is required.  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO should 
attempt to secure all service medical 
records for the veteran.  The RO should 
also secure the veteran's personnel 
records for any account of the accident 
in which he reports hitting a civilian 
automobile and killing several people.  
All records of VA treatment for the 
veteran since his move to Las Vegas, 
Nevada, should also be secured.  The RO 
should also attempt to locate the August 
7, 1997 letter from the University of 
Chicago Hospital.

2.  The RO, with the help of the veteran, 
should contact Dr. Solomon, and secure 
copies of all clinical records for the 
veteran.  Additionally, the RO should 
secure from S. McNeill, Ph.D., copies of 
all clinical records for the veteran.  
The Board is especially interested in the 
events recounted by the veteran, to 
account for the diagnosis of PTSD.

3.  The RO, with the help of the veteran, 
should attempt to secure from the Chicago 
Police Department, all records associated 
with the veteran's placement on 
disability.  Records of all psychiatric 
evaluation, examination, and testing are 
of special interest.  The Board is also 
interested in medical records and follow-
up associated with the gunshot wound to 
the foot.

4.  The veteran should also be asked to 
consolidate and clarify his alleged in-
service stressors, including names, 
locations, etc. of those he recalls being 
wounded or killed, and the incidents 
related thereto, etc.  In that regard, he 
should be permitted to refresh his memory 
of the testimony in January 1999, and in 
that regard, to be permitted to be more 
specific, if possible, or further clarify 
that information for the purposes of 
documentation or independent 
verification.

5.  Following the above the RO should 
then review the claims file and prepare a 
summary of the claimed PTSD stressor(s) 
based on review of all pertinent 
documents.  The RO should then make a 
determination as to whether the 
information provided by the veteran 
concerning his stressors is appropriate 
and sufficient for submission of the 
above summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.

6.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, or post-service, 
and if so, the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service or post-service it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

7.  Only, and only if a claimed stressor 
or stressors associated with service 
has/have been verified, the veteran 
should be afforded a VA psychiatric 
examination in order to determine the 
nature and etiology of all psychiatric 
disorder(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  The examiner 
should report all Axis I and II diagnoses 
present, if any, discuss any psychosocial 
stressors, and resolve any conflict found 
between the examination findings and the 
diagnostic findings noted in the evidence 
associated with the claims file.  With 
regard to PTSD, the RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (a) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (b) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (c) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
Any necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
examiner must express an opinion as to 
the impact of PTSD, if found on 
examination; or in the alternative, any 
other psychiatric disorders found on 
examination, on the veteran's ability to 
obtain and retain employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

If diagnoses are made of other 
psychiatric disorders, the examiner 
should provide a written opinion as to 
the origins, etiology, and impact of 
service and other factors in their 
development and upon one another.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










